The motion of the State, of Pennsylvania for leave to intervene in this cause is granted, upon the condition that- the State of Pennsylvania shall -file a statement of her interests in this causp *529and of the relief, if any, which she seeks.
Mr. Owen J. Roberts for the State of Pennsylvania.
Messrs. Duane E. Minard and Wm. A. Stevens for the State of New Jersey.
Mr. Paul Shipman Andrews, in behalf of Mr. Hamilton Ward; Attorney General, for the State of New York.
Messrs. Arthur J. W. Hilly and J. Joseph Lilly for the City of New York.